                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

        v.
                                                                Case No. 19-cr-10080
MOSSIMO GIANNULLI and LORI
LOUGHLIN,

                Defendants.


             DEFENDANTS MOSSIMO GIANNULLI AND LORI LOUGHLIN’S
                    NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendants Mossimo Giannulli and Lori Loughlin submit this notice to inform the Court

of pertinent new authority bearing on their pending motion to compel (ECF No. 693). As

Defendants have explained, in light of the Government’s fundamentally flawed understanding of

its disclosure obligations, they seek an order requiring the Government to produce the FBI Form

302 Reports from its interviews with William “Rick” Singer as well as the underlying interview

notes. See Defs’ Mot. to Compel at 1, 20, ECF No. 693. Last week, Judge Sorokin decided United

States v. Brissette, No. 16-cr-10137, 2020 WL 708034 (D. Mass. Feb. 12, 2020), which supports

Defendants’ arguments and illustrates why disclosure of the 302s—and, in particular, the

underlying interview notes—is both necessary and proper here.1

        In Brissette, the Government alleged that two Boston City Hall officials violated the Hobbs

Act by threatening to withhold permits for a concert at City Hall Plaza unless the company

responsible for producing the concert (the “Company”) hired union workers. Ex. A at 1-2. The

Government posited that the defendants made these threats during a September 2014 meeting with

two of the Company’s founders and executives.          In June 2017 (a year after indicting the


   1
       The docketed version of the Brissette opinion is attached as Exhibit A.
defendants), the lead FBI agent on the case interviewed the Company’s third founder in the

presence of two Assistant U.S. Attorneys. Id. at 2-3. The third founder told the Government that

he “probably would have been told” about the September meeting but had no specific recollection

of it, said that the Company had begun discussing moving the concert to another venue well before

the September 2014 meeting, and “described—at most—an ‘ask,’ not a threat or a demand” to use

union workers. Id. at 3-6.

       Not all of those statements accurately made it into the final 302. After the FBI agent drafted

the 302, it took about a month (and some prompting) for one of the Assistant U.S. Attorneys to

review the draft. Id. at 3. That attorney—after checking her notes—suggested “five changes or

corrections to the [draft] 302,” including one that she flagged as “a critical distinction”: The draft

302 reported that the founder had said the decision to move the concert from the City Hall Plaza

was made well before September 2014; the attorney remembered that the founder had said the

discussions about moving the concert started well before September 2014. Id. at 3-4. But the

finalized 302 never incorporated that “critical” change. Id.

       In any case, both the version of the statement in the finalized 302 and the version that the

attorney remembered (along with the founder’s other statements) were material and exculpatory

information. Id. at 9-10. But the Government did not produce any of the statements to the

defendants until two years later. Id. at 12. And upon realizing the statements should have been

produced earlier, the Government also realized that the 302 still mistakenly said “decision” rather

than “discussions.” Id. at 12-13. Yet “despite believing it . . . should have [been] disclosed

previously, and despite knowing it contained a material error, the [G]overnment disclosed the 302

in June 2019 in an e-mail describing it as merely ‘additional discovery,’ saying nothing more.” Id.

at 13. The Government stayed quiet about the “discussions”/“decision” error for three weeks,




                                                  2
ultimately disclosing it only after defense counsel informed the Government that they would be

moving for sanctions. Id. And even then the Government would not admit error; it responded to

the motion for sanctions by arguing “that nothing in the 302 constituted exculpatory or Brady

information.” Id. at 14. Judge Sorokin’s opinion thoroughly explains why that position was

“wrong,” detailing that the Government’s improper characterization of the evidence as somehow

not exculpatory was indefensible, and holding that three separate statements in the 302 were

plainly exculpatory. Id. at 14-15 (emphasis added). Further, the Government “substantially

exacerbated” its improper conduct by producing the 302 without “identifying or correcting what

[it] knew then . . . was a material error” and by its “failure to appreciate, even on reflection, the

exculpatory nature of [the] statements.” Id. at 18 (emphasis in original). The Government was

thus “unable to credibly assure the Court that no other exculpatory information had been withheld.”

Id.

                                            *      *       *

          Brissette offers a troubling glimpse into the U.S. Attorney’s Office’s view of its disclosure

obligations. The case shows that the U.S. Attorney’s Office has engaged in a pattern of failing to

recognize, and therefore failing to produce in a manner required by the law and rules, plainly

exculpatory information it has in its possession. Furthermore, Brissette illustrates that 302s may

not be drafted until weeks after a witness interview; that they may not be reliable; and that they

may not be promptly corrected by the Government (if at all). These insights further confirm that

the only way to ensure the Government has complied with its obligations in this case is by requiring

disclosure of the 302s of interviews with Singer as well as the underlying interview notes.2



      2
      Defendants also seek disclosure of all information in the Government’s possession that bears
on USC’s knowledge of Singer’s operation. To the extent that information is contained in 302s,
the underlying interview notes should be disclosed as well.


                                                   3
Dated: February 21, 2020                         Respectfully submitted,

                                                 /s/ Sean M. Berkowitz
 George W. Vien (BBO #547411)                    Sean M. Berkowitz (admitted pro hac vice)
 Joshua N. Ruby (BBO #679113)                    LATHAM & WATKINS LLP
 DONNELLY, CONROY & GELHAAR, LLP                 330 North Wabash Avenue
 260 Franklin Street                             Suite 2800
 Suite 1600                                      Chicago, IL 60611
 Boston, MA 02110                                Phone: 312.777.7700
 Phone: 617.720.2880                             Fax: 312.993.9767
 Fax: 617.720.3554                               sean.berkowitz@lw.com
 gwv@dcglaw.com
 jnr@dcglaw.com                                  William J. Trach (BBO #661401)
                                                 LATHAM & WATKINS LLP
 Mark E. Beck (admitted pro hac vice)            200 Clarendon Street
 Mark Beck Law, A Professional Corporation       Boston, MA 02116
 350 West Colorado Boulevard                     Phone: 617.948.6000
 Suite 200                                       william.trach@lw.com
 Pasadena, CA 91105
 Phone: 213.596.7828                             Perry J. Viscounty (admitted pro hac vice)
 mbeck@markbecklaw.com                           LATHAM & WATKINS LLP
                                                 650 Town Center Drive
 Counsel for Mossimo Giannulli                   20th Floor
                                                 Costa Mesa, CA 92626
 David C. Scheper (admitted pro hac vice)        Phone: 714.540.1235
 SCHEPER KIM & HARRIS LLP                        perry.viscounty@lw.com
 601 West Fifth Street
 12th Floor                                      Roman Martinez (admitted pro hac vice)
 Los Angeles, CA 90071                           LATHAM & WATKINS LLP
 Phone: 213.613.4655                             555 Eleventh Street, NW
 Fax: 213.613.4656                               Suite 1000
 dscheper@scheperkim.com                         Washington, DC 20004
                                                 Phone: 202.637.2200
 Counsel for Lori Loughlin                       roman.martinez@lw.com

                                                 Counsel for Mossimo Giannulli and Lori
                                                 Loughlin




                                             4
                                 CERTIFICATE OF SERVICE

       I certify that this document, which was filed with the Court through the CM/ECF system,

will be sent electronically to all registered participants as identified on the Notice of Electronic

Filing, and that paper copies will be sent on February 21, 2020, to those identified as non-registered

participants.


                                                              /s/ Sean M. Berkowitz
                                                              Sean M. Berkowitz
